Citation Nr: 9921898	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-44 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of left wrist 
injury.  


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to August 
1975. 

The appeal arises from the November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, denying service connection for 
residuals of fracture of the left wrist. 

Following proper appeal, the Board in January 1999 remanded 
the case for clarification of the veteran's appointment of a 
representative, if any.  The details concerning the 
representation problem as well as the veteran failing to 
report for scheduled hearings, as set forth in the January 
1999 remand, are incorporated herein by reference.  

In March 1999 the RO requested that the veteran clarify the 
matter of his representation.  Copies of the letter were sent 
to the American Legion and William S. Kemp, Attorney at Law.  
The substance of the March 1999 letter was completely 
erroneous.  The veteran was advised that two different 
service organizations had been designated as his 
representative.  In actuality the American Legion was the 
only service organization designated to represent the 
veteran.  The correct question was whether the veteran was 
being represented by the American Legion or by the private 
attorney.  The veteran did not respond to the March 1999 RO 
letter. 

Before considering remanding this case a second time solely 
for due process purposes, the Board reviewed the merits of 
the case.  A proper basis for favorable action on the merits 
having been found, a second due process remand is not 
required.  Consistent with the information provided in the 
January 1999 Board remand, the veteran is recognized as being 
unrepresented in this appeal.  


FINDINGS OF FACT

The veteran suffered traumatic injury to the left wrist in 
service, resulting in an ununited fracture and traumatic 
arthritis of the left wrist.


CONCLUSION OF LAW

Left wrist injury residuals were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim. 38 U.S.C.A. §  
5107.  That duty to assist has been fulfilled.  

Regarding the veteran's claim, service connection may be 
established for disability resulting from injury suffered or 
disease contracted in service, or for aggravation of a 
preexisting injury or disease in service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  With a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required when the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 3.303(b) (1998).

Service medical records show that the veteran injured his 
left wrist in Feb 1974 when he fell in a passageway aboard 
ship.  He was treated in March 1974 for the wrist, to rule 
out possible fracture.  Upon examination there was minimal 
swelling, and limited range of motion with much pain.  X-rays 
were within normal limits with no fracture noted.  An ice 
pack, elevation, and an ace wrap were prescribed.  

The only other service medical record addressing the left 
wrist is a July 1975 general examination wherein the left 
wrist was noted to have full function but to be mildly 
swollen.  

Post service, the claims file contains a February 1995 letter 
from R. W. Moss, M.D., informing of his current examination 
of the veteran.  The veteran had reported having an old 
problem with the wrist beginning in the Navy when he fell on 
a dock, with the wrist painful and swollen for several years 
after that injury and never feeling truly strong thereafter.  
He reported a new injury three days prior to the examination 
upon his falling when doing work on his house.  Objectively, 
there was limited range of motion of the wrist and swelling 
limited to the radial aspect of the wrist.  X-rays showed an 
apparent old nonunion of the carpal navicular with some 
secondary changes.  The examiner assessed that the current 
condition was probably aggravation of the preexisting injury.  

The February 1995 X-ray report assessed findings suggesting 
an old non united fracture through the mid portion of the 
navicular with smooth sclerotic margins; and mild secondary 
osteoarthritis of the radial carpal joint adjacent to the 
navicular.  

The veteran continued to be treated by Dr. Moss from March 
through May, 1995, for the wrist.  In March 1995, upon 
continued pain in the wrist, the physician opined that the 
veteran's current condition probably was due to his original 
injury in service.  In April 1995 X-rays showed definite 
carpal navicular nonunion as well as carpus instability; 
surgery and a full wrist arthrodesis were anticipated.  In 
May 1995 the veteran still had much pain in the wrist.  

Upon examination by James L. Price, M.D., in May 1995, X-rays 
of the wrist showed slack wrist deformity between Type II and 
Type III, with chronic nonunion of the scaphoid, radiostyloid 
arthritis, early collapse of the wrist with "DC"
deformity, and dorsal spurring of the lunate, but without 
osteoarthrosis as yet between the capitate and the lunate.  

In June 1995 Dr. Price performed surgery including excision 
of the nonunion scaphoid, excision of the scaphoid, and four 
corner fusion of ulnar four carpal bones using a bone graft.  
Diagnoses were chronic nonunion scaphoid and scapholunate 
advancing collapse.  The claims file contains post-operative 
treatment for the wrist through October 1995.  

Taken as a whole, the service medical records tend to show an 
ongoing left wrist condition following traumatic injury to 
the wrist, and post service medical records tend to establish 
that the old injury in service was in fact a nonunion 
fracture of the navicular, with nonunion thereafter, eventual 
radial carpal joint arthritis, and current early collapse of 
the wrist joint.  The causal association between the 
inservice injury and the current wrist condition is most 
strongly established by the February 1995 X-rays and the 
February and March, 1995, opinions by Dr. Moss to the effect 
that the veteran's current condition was probably due to his 
old injury in service.  

Weighing all the evidence, including the medically supported 
assertion by the veteran that his wrist condition has 
persisted since injury in service with continued weakness of 
the wrist, the Board concludes that the evidence warrants a 
grant of service connection for residuals of left wrist 
injury.  38 C.F.R. § 3.303(b).  


ORDER

Service connection for residuals of left wrist injury is 
granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

